CRAWFORD, Judge
(concurring):
This Court may grant relief using its extraordinary power under the All Writs Act, 28 USC § 1651(a), when the relief would “be: (1) in aid of jurisdiction and (2) agreeable to the usages and principles of law.” Lemoine v. Baker, 36 MJ 86, 88 (CMA 1992)(Crawford, J., dissenting). There is no question here that the first prong is satisfied. Based upon the Government’s concession at oral argument, I agree that the second prong is also satisfied under the circumstances of this case.